[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT                     FILED
                     ________________________          U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                              July 8, 2008
                            No. 07-14930                  THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                  D. C. Docket No. 07-14149-CV-JEM

WARREN LAVELL JACKSON,


                                                          Plaintiff-Appellant,

                                 versus

HONORABLE DWIGHT L. GEIGER,
HONORABLE LARRY SCHACK,


                                                       Defendants-Appellees.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                             (July 8, 2008)

Before ANDERSON, BARKETT and HULL, Circuit Judges.

PER CURIAM:
        Warren Lavell Jackson, a state inmate proceeding pro se, appeals the sua

sponte dismissal of his 42 U.S.C. § 1983 claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) for failure to state a claim. He asserts that the state judges

assigned to preside over a state court post-conviction proceeding, Judge Geiger and

Judge Schack, denied him due process and his right of access to the courts by

refusing to conduct an evidentiary hearing by telephone on his motion for

collateral relief. The district court dismissed his suit based on a finding that Judge

Geiger and Judge Schack had absolute immunity. On appeal, he argues that the

district court erred in finding that Judge Geiger and Judge Schack had absolute

immunity because they abused their authority by disregarding his numerous

attempts to exercise his right of access. He further argues that even if Judge Geiger

and Judge Schack have absolute immunity from damages, he is still entitled to

declaratory and injunctive relief. 1

        Procedurally, we review questions of subject matter jurisdiction de novo.

Redeker-Barry v. United States, 476 F.3d 1189, 1190 (11th Cir. 2007). Federal



        1
         To receive declaratory or injunctive relief, a plaintiff must establish that there was a
violation, that there is a serious risk of continuing irreparable injury if the relief is not granted,
and that there is an absence of an adequate remedy at law. Bolin v. Story, 225 F.3d 1234, 1242
(11th Cir. 2000). Here, Jackson had adequate remedies at law. Under Fla.R.Crim.P. 3.850, a
person in state custody may contest the reasons for their incarceration and may file a motion
with the appropriate state court. Fla.R.Crim.P. 3.850(a). Any adverse ruling may be appealed
under Florida law to an appropriate state appellate court from an order entered on a petition.
Fla.R.Crim.P. 3.850(g). Thus, Jackson is not entitled to declaratory or injunctive relief.

                                                   2
courts are obligated to inquire into subject matter jurisdiction sua sponte whenever

it may be lacking. University of South Alabama v. American Tobacco Co., 168
F.3d 405, 410 (11th Cir. 1999). After reviewing Jackson’s complaint, we

conclude that pursuant to Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S. Ct. 149,

68 L. Ed. 362 (1923), and District of Columbia Court of Appeals v. Feldman, 460
U.S. 462, 103 S. Ct. 1303, 75 L. Ed. 206 (1983); 28 U.S.C. § 1257, the district court

did not have jurisdiction to the extent that Jackson was challenging the validity of a

state court decision on the merits of his post-conviction claim. Accordingly, we

construe the district court’s dismissal as under Rule 12(b)(1) for lack of subject

matter jurisdiction and affirm on this basis. Moreover, to the extent Jackson was

not challenging the validity of the state court decision, his claim is barred by

absolute judicial immunity and he failed to state a claim.

      AFFIRMED.




                                           3